     Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 1 of 23



                      DECLARATION OF TIMOTHY F. MELLETT

TIMOTHY F. MELLETT, pursuant to the provisions of 28 U.S.C. § 1746, declares as follows:

1.      I am a Deputy Chief in the Voting Section of the Civil Rights Division of the United

     States Department of Justice. I have worked as an attorney in the Voting Section since 1996,

     and I have been a Deputy Chief since 2008. I have been involved in numerous lawsuits

     brought by the Department of Justice under Section 2 of the Voting Rights Act, 52 U.S.C. §

     10301, which prohibits voting practices and procedures that discriminate on the basis of race,

     color, or membership in a language minority group. I also have been involved in a number

     of cases previously litigated by the Department of Justice under Section 5 of the Voting

     Rights Act, 52 U.S.C. § 10304.

2.      To help meet its burden of proving vote dilution claims under Section 2 in court, the

     Department typically hires external experts to prepare reports for the litigation analyzing the

     preconditions to establishing a Section 2 vote dilution claim, as set forth in Thornburg v.

     Gingles, 478 U.S. 30 (1986). The first Gingles precondition is whether the racial or language

     minority group is sufficiently numerous and compact to form a majority in a single-member

     district (which typically involves creating an illustrative districting map). The remaining

     preconditions involve whether there is racially polarized voting in elections in the jurisdiction

     (the second precondition is whether the minority group is politically cohesive and the third

     precondition is whether the majority votes sufficiently as a bloc to enable it usually to defeat

     the minority's preferred candidate). The Department also typically hired external experts to

     prepare reports when it litigated declaratory judgment cases under Section 5 of the Voting

     Rights Act.

3.      The purpose of this declaration is to provide background regarding Dr. Lisa Handley’s

     work with the United States, including the confidential information provided to Dr. Handley

                                               1
        Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 2 of 23



        and the confidential communications with her in her capacity as an expert for the United

        States. In six different cases under the Voting Rights Act in the last dozen years, the

        Department has hired Dr. Lisa Handley as its external expert. Five of these cases were

        litigated by the United States under Section 2 of the Voting Rights Act, and one was litigated

        under Section 5 of the Voting Rights Act: United States v. City of Eastpointe, No. 2:17-cv-

        10079 (E.D. Mich.) (Section 2); Texas v. United States, No. 1:11-cv-1303 (D.D.C.) (Section

        5); Perez v. Perry, No. 5:11-cv-360 (W.D. Tex.) (Section 2); United States v. Village of Port

        Chester, No. 1:06-cv-15173 (S.D.N.Y.) (Section 2); United States v. Euclid City School

        District Board of Education, No. 1:08-cv-2832 (N.D. Ohio) (Section 2); and, United States v.

        City of Euclid, No. 1:06-cv-1652 (N.D. Ohio) (Section 2). I have worked with Dr. Handley

        as the United States’ expert in five of these cases: Eastpointe, Perez, Texas, Port Chester

        and Euclid City School District. In the sixth case, City of Euclid, I am familiar with Dr.

        Handley’s work with the United States, though I did not work on that case.


City of Eastpointe


   4.      In early 2017, the United States, through the Voting Section of the Civil Rights Division

        of the United States Department of Justice, brought a lawsuit under Section 2 of the Voting

        Rights Act against the City of Eastpointe and city officials in United States v. City of

        Eastpointe. The United States’ complaint alleges that the at-large method of election used by

        the City of Eastpointe for electing members of its city council results in vote dilution in

        violation of Section 2. The litigation remains pending, and the parties are currently awaiting

        the district court’s decision on the City of Eastpointe’s motion for summary judgment. If

        summary judgment is denied, the case may be set for trial. I am the supervising attorney for

        the United States on City of Eastpointe.

                                                   2
     Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 3 of 23



5.      The Department of Justice has retained Dr. Lisa Handley as one of the United States’

     experts in United States v. City of Eastpointe. Dr. Handley signed a Confidentiality

     Agreement and Security Certification with the United States that prohibits her from

     “reveal[ing], divulg[ing], or publiciz[ing]” any matters dealt with” in her capacity as an

     expert retained by the Department of Justice in this case. Confidentiality Agreement for

     United States v. City of Eastpointe, ¶ I.A (executed April 4, 2017) (Ex. 1); see also id. ¶ IV.B

     (disclosure of public record materials permissible but excluding “work product of the

     Division” from permissible disclosures).

6.      Dr. Handley has prepared three expert reports (an initial report and two rebuttal reports)

     for the Department of Justice in City of Eastpointe. Dr. Handley’s initial expert report

     discusses the three Gingles preconditions to establishing a Section 2 vote dilution claim. Dr.

     Handley crafted an illustrative redistricting plan for the city council for Eastpointe to satisfy

     the first Gingles precondition, and she conducted an analysis of the racial bloc voting in

     Eastpointe, to satisfy the second and third Gingles preconditions.

7.      An illustrative plan for the City of Eastpointe was drawn by an employee of the

     Department of Justice on the Department’s internal Geographic Information System (GIS)

     mapping program at Dr. Handley’s direction. In devising the illustrative redistricting plan

     for Eastpointe, citizen voting-age population (“CVAP”) data from the multi-year American

     Community Survey (“ACS”) was used as well as total population and voting-age population

     (“VAP”) data from the decennial Census. This illustrative plan shows that the black

     population in Eastpointe is sufficiently large and geographically compact to constitute a

     majority in a single-member district, which satisfies the first Gingles precondition to a

     Section 2 claim. In Dr. Handley’s August 4, 2017 report for the Eastpointe case, she explains



                                                3
      Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 4 of 23



      that the smallest level for which the ACS releases CVAP data by race is the census block

      group and that the data must be allocated down to the block level for mapping purposes. The

      United States engaged in confidential communications with Dr. Handley about the

      disaggregation methods used to allocate ACS CVAP data to the census block level.

8.       Regarding the second and third Gingles preconditions, Dr. Handley analyzed voting

      patterns in Eastpointe to determine whether racial bloc voting exists in the city. While the

      total votes cast for each candidate in elections are available for each voting precinct in a

      jurisdiction like Eastpointe, experts must choose how to determine or estimate the racial

      characteristics of the voters who cast those ballots, in order to estimate levels of racial bloc

      voting. The most accurate way to estimate voters’ preferences is to look at the voters who

      cast a ballot in the election. While Michigan maintains records of the voters who participated

      in each election, Michigan does not gather or maintain data regarding the race of voters,

      unlike some states.

9.       Where voter turnout data by race cannot be used to help estimate racial bloc voting,

      experts have relied on other estimates of racial data, such as the racial share of the CVAP or

      VAP residing in each voting precinct in a jurisdiction.

10.      CVAP data from the ACS is a survey estimate available only for larger areas, such as

      census block groups and tracts, whereas VAP data from the decennial census is available as

      an enumeration in each census block. On the other hand, CVAP data from the ACS is

      available on an updated basis across the decade and incorporates citizenship data, whereas

      VAP data from the decennial census does not take into account demographic changes across

      a decade or potentially disparate rates of citizenship between racial groups. The United




                                                4
      Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 5 of 23



      States engaged in confidential communications with Dr. Handley about the various strengths

      and limitations of these data.

11.      Given the limitations involved in using demographic data for voting precincts as an

      estimate for the set of voters who participated in a particular election, in City of Eastpointe,

      Dr. Handley used Bayesian Improved Surname Geocoding (“BISG”) as the method to

      estimate the racial composition of the group of individuals who cast ballots in each precinct.

      BISG relies on two data points about each individual: surname and residential address. Both

      surname and residential address provide some information about the likelihood of each

      individual’s race, and BISG uses Bayes’ rule (a statistical principle) to provide a more likely

      estimate of the cumulative racial composition of the group. Dr. Handley and the United

      States engaged in numerous confidential communications about the use of this method.

12.      Regarding the estimation of the surname data point in BISG, the 2010 Census has

      tabulated the race and ethnicity of all individuals with each particular surname, and the

      Census Bureau has determined the probability that an individual with a given surname is a

      member of certain racial or ethnic groups. See U.S. Census Bureau, Frequently Occurring

      Surnames from the 2010 Census, at

      https://www.census.gov/topics/population/genealogy/data/2010 surnames.html

13.      Regarding the residential address data point in BISG, each voter’s address is assigned to

      a census block group or tract. Then, ACS data is used to determine the racial and ethnic

      characteristics of the residents of this block group or tract. In using this process, the United

      States again engaged in confidential communications with Dr. Handley about this method,

      including in discussion of drafts of her report.




                                                5
      Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 6 of 23



14.      On September 7, 2018, the Department of Justice received an expert report by Dr.

      Handley on behalf of plaintiffs in New York Immigration Coalition v. U.S. Department of

      Commerce (S.D.N.Y.), a case in which the defendants are officers and agencies of the United

      States. Dr. Handley did not inform me or others in the Voting Section that she intended to

      offer an opinion in the New York Immigration Coalition case, or that she intended to use her

      work for the United States in the City of Eastpointe and other Voting Rights Act cases

      discussed in this declaration in a report in the New York Immigration Coalition case.

15.      Upon review of that report, it appears that Dr. Handley has used her work as an expert on

      behalf of the United States in the City of Eastpointe, as well as other cases discussed below,

      to testify against the United States in New York Immigration Coalition. In particular, Dr.

      Handley’s report cited the estimation of “CVAP by race and ethnicity by precinct based on

      the [American Community Survey] to conduct a racial bloc voting analysis on behalf of the

      U.S. Department of Justice in voting rights litigation currently underway” in City of

      Eastpointe. N.Y. Immigration Coal. Rep. 15-16, n. 18 compared to Eastpointe Rep. 7

      (“substituting 2010 VAP by race with black and white CVAP based on the ACS . . . [b]ut it

      does not solve the problem of differential turnout rates across racial groups”).

16.      Dr. Handley has received numerous confidential communications and voluminous

      confidential information from Department of Justice attorneys and staff regarding CVAP

      data related to her work in the City of Eastpointe case. Cross-examination in the New York

      Immigration Coalition case regarding the various methods of allocating CVAP data to the

      block level, and their strengths and limitations, almost certainly would require divulging

      confidential communications with the United States in City of Eastpointe. Likewise, cross-

      examination on the decisions made regarding her racial bloc voting analysis in her work on



                                               6
         Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 7 of 23



         City of Eastpointe would also almost certainly require divulging privileged information and

         confidential communications with the United States.


Texas Redistricting Cases


   17.      Dr. Handley also references her work in Texas v. United States and Perez v. Perry, which

         are cases regarding statewide redistricting in the State of Texas after the 2010 Census. In

         Texas v. United States, Texas sought preclearance under Section 5 of the Voting Rights Act

         for the 2011 redistricting plans for Congress, State House and State Senate. In Perez v.

         Perry, the United States and private plaintiffs challenged Texas’s 2011 congressional and

         state house redistricting plans under Section 2 of the Voting Rights Act, among other claims.

         The United States initially participated as amicus in Perez and later intervened as a plaintiff.

         Perez remains pending in the district court, on remand from the Supreme Court. I have been

         the supervising attorney for the United States in both matters.

   18.      Dr. Handley has served as an expert for the United States in both cases. Dr. Handley

         signed confidentiality agreements related to her work in both matters, which are the same in

         substance as the one she signed in relation to City of Eastpointe. See Confidentiality

         Agreement for Texas v. United States (executed August 10, 2011) (Ex. 2) and Confidentiality

         Agreement for Perez v. Perry (executed April 23, 2014) (Ex. 3).

   19.      In Dr. Handley’s report in New York Immigration Coalition, she discusses a district-

         specific, functional approach to election analysis and represents that in her analysis in Texas

         v. United States, citizenship rates are taken into account only indirectly. She explains that

         her analysis there follows the functional approach suggested by the United States and that

         looking at citizenship rates is therefore unnecessary. N.Y. Immigration Coal. Rep. 16-17.



                                                   7
      Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 8 of 23



20.      The development of the functional approach in the Texas redistricting cases in fact begins

      by looking at population. In her expert reports in Texas v. United States, Dr. Handley

      acknowledges that her analysis in that Section 5 case starts with the demographic

      composition of the districts under the State’s prior plans, known as benchmark districts.

21.      Dr. Handley’s district-specific, functional analysis in Texas v. United States used indices

      to evaluate the ability of minority voters to elect their candidate of choice. The endogenous

      index addressed whether minority voters were able to elect a preferred candidate for the

      office at issue (e.g., congressional representative), and the exogenous index concerned

      whether minority voters in statewide and other elections were able to elect their candidates of

      choice. Dr. Handley then looked at reconstituted elections in the proposed redistricting plan

      to gauge whether the ability to elect increased, decreased, or stayed the same. Dr. Handley

      developed the indices in confidential consultation with the Department to evaluate the

      benchmark and proposed redistricting plans under Section 5. Cross-examination regarding

      these points would almost certainly require divulging confidential communications.

22.      Dr. Handley also used a district-specific functional analysis in the Section 2 litigation in

      Perez, although her role involved examining only one congressional district (CD 23) in a

      rebuttal report to an expert for the State of Texas. Dr. Handley looked at whether the district

      would be able to elect a candidate of choice of Hispanic voters in the proposed redistricting

      plan compared to the benchmark plan. Dr. Handley also looked at voter turnout in areas

      removed from the benchmark plan and turnout in the proposed redistricting plan. Cross-

      examination regarding these points would almost certainly require divulging confidential

      communications.




                                               8
         Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 9 of 23



   23.      When the United States was an amicus in Perez, the United States also provided the court

         with one of Dr. Handley’s expert reports from Texas v. United States as well as illustrative

         plans designed by Dr. Handley to show a viable remedy in CD 23. The development of

         illustrative maps for CD 23 also involved confidential communications with the United

         States.


Village of Port Chester


   24.      In the expert report in New York Immigration Coalition, Dr. Handley also references her

         expert work in United States v. Village of Port Chester, where the Department challenged the

         method of election for the village board under Section 2 of the Voting Rights Act. N.Y.

         Immigration Coal. Rep. at 11-12. I was a trial attorney for the United States on Village of

         Port Chester.

   25.      Dr. Handley conducted a racial bloc voting analysis in Village of Port Chester. Dr.

         Handley notes in her expert report in that case that she was unable to derive reliable estimates

         for Hispanic voters in Port Chester using voting age and citizen voting age population data.

         Therefore, Dr. Handley had to look at a smaller subset of elections for which Port Chester

         had available voter registration data. Dr. Handley also did not perform an analysis of the first

         Gingles precondition for the United States in that matter; nor did she prepare an illustrative

         districting plan for the United States in that case.

   26.      The United States filed its complaint in Village of Port Chester in 2006, and Dr.

         Handley’s work for the United States in that case was performed prior to the availability of

         ACS data.




                                                    9
     Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 10 of 23



Euclid Cases


   27.      Dr. Handley has been an expert for the United States in two additional cases—United

         States v. City of Euclid and United States v. Euclid City School District. In both cases, the

         United States challenged at-large methods of election as diluting the opportunity for black

         voters to elect their candidates of choice, in violation of Section 2 of the Voting Rights Act. I

         was the supervising attorney in Euclid City School District, and I am generally familiar with

         the United States’ work on the City of Euclid, although I did not work on that case.

   28.      In City of Euclid, Dr. Handley reviewed an illustrative map drawn by GIS specialist at the

         Department of Justice in determining that the map established the first Gingles precondition.

         In Euclid City School District, Dr. Handley designed illustrative maps for a remedy using the

         GIS system on a computer at the Department of Justice and with the help of a GIS specialist

         at the Department. Dr. Handley used VAP data to draw the districts because citizenship rates

         were not an issue in that case.

   29.      The United States filed City of Euclid in 2006 and Euclid City School District in 2008.

         Dr. Handley did not use ACS data, which was not yet available, in her work for the United

         States in City of Euclid or Euclid City School District.

   30.      In City of Euclid, Dr. Handley also did a racial bloc voting analysis relying on VAP data

         allocated to precincts by a GIS specialist at the Department of Justice for elections occurring

         from 1995-2000. For elections occurring after 2000, Dr. Handley used the VAP allocation

         by NODIS, a source of redistricting data for the State of Ohio. Although Dr. Handley

         primarily relied in Euclid City School District case on the racial bloc voting report she had




                                                  10
Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 11 of 23
Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 12 of 23




           Exhibit 1




           Exhibit 1
Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 13 of 23
Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 14 of 23
Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 15 of 23
Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 16 of 23




           Exhibit 2




           Exhibit 2
Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 17 of 23
Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 18 of 23
Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 19 of 23
Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 20 of 23




           Exhibit 3




           Exhibit 3
Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 21 of 23
Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 22 of 23
Case 1:18-cv-02921-JMF Document 408-5 Filed 10/26/18 Page 23 of 23
